Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ response to the office action filed on 14 October 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2020 has been entered.
	
Claims 29-34, 36-40, and 42-45 are pending and under examination.

Free of the Prior Art

Claims 29-34, 36-40, and 42-45 are free of the prior art.  
The closest art, Okano et al. (WO2008108004 published September 12, 2008; translation in US20100105104), disclose an apparatus comprising: a test nucleic acid (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);  a support where a test nucleic acid-capturing part has been two-dimensionally distributed, wherein the test nucleic acid-capturing part is on the surface of and/or within the support(e.g. para 0134-0135,pg. 5; para 0155,pg. 6; para 0170, pg. 8;para 0176,pg. 9; Fig. 1 (c) and 3) ; a nucleic acid probe of the test nucleic acid-capturing part(e.g. poly d(T) probes as in para 0143, pg. 5; para 
 However, Okano et al. do not teach a cell on the plurality of pores perpendicular to the support as required by the instant claims.
Furthermore, the prior art does not teach or fairly suggest the claimed combination of structural features, including a plurality of pores perpendicular to the support and a cell on this plurality of pores, in the context of the claimed apparatus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10,646,869
Claims 29-34, 36-40, and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,646,869 in view of Okano et al. (WO2008108004 published September 12, 2008; translation in US20100105104) and Southern et al.(US20090098541). 
 wherein each of the nucleic acid capturing units has a porous structure or a structure in which a plurality of beads are packed; wherein the cell capturing units are disposed on the first surface side and the plurality of the lower flow channels are disposed in a pore array sheet on the second surface side; wherein each of the nucleic acid capturing units has immobilized therein one or more mRNA-capturing probes each including a DNA sequence for identifying the respective nucleic acid capturing unit thereof, and wherein each of the cell capturing units has an opening with a first diameter configured to capture a single cell, and each of the nucleic acid capturing units includes the porous structure or the structure in which the plurality of beads are packed and having a second diameter larger than the first diameter. 
Furthermore, claims 1-15 of U.S. Patent No. 10,646,869 recite the apparatus also comprises an optical system.
Claims 1-15 of U.S. Patent No. 10,646,869 do not expressly teach a test nucleic acid and a nucleic acid extraction reagent; a support where a test nucleic acid-capturing part has been two-dimensionally distributed; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand; a cell; and a cDNA library, wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand.
However, these features are known in the art. 

 Cells are lysed with a pulse laser and nucleic acid released from lysed cells are captured by poly d(T) probes (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3). 
Okano teaches channels which associated with the sections that contain target cells (e.g. Sections 5 are divided by agarose structure 4, but are joined by channel 6 when necessary. Cell 22 is inserted into sections 5 when buffer and culture solution are added therein as in para 0176, pg. 9).
Furthermore, they teach an imaging device such as an electron scanning microscope, or atomic force microscope provided with a CCD camera, a component for detecting fluorescence  and  a computer for analysis of obtained data (e.g. para 0100, pg. 4; para 0187-0191, pg. 10-11; analysis of captured cell as in para 0193,pg. 11; Fig. 4, claim 30).
 Okano et al. teach two-dimensional projection of cellular content facilitates obtaining positional information of mRNA by capturing cellular mRNA with probes which have different 
Therefore, Okano et al. teach the requirements of a test nucleic acid (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);  a support where a test nucleic acid-capturing part has been two-dimensionally distributed (e.g. para 0134-0135,pg. 5; para 0155,pg. 6; para 0170, pg. 8;para 0176,pg. 9; Fig. 1 (c) and 3) ; a nucleic acid probe of the test nucleic acid-capturing part (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);a channel(para 0176,pg. 9);an optical system for conducting an analysis of the test nucleic acid(e.g. para 0100, pg. 4; para 0187-0191, pg. 10-11; analysis of captured cell as in para 0193,pg. 11; Fig. 4, claim 30); and a cell on the support(e.g. para 0170, pg. 8; para 0176, pg. 9, Fig. 1 (c) and Fig. 3).
However, Okano et al. do not expressly teach a device comprising a nucleic acid extraction reagent; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand and a cDNA library.
At the time the invention was made, Southern et al. teach devices comprising channels and chambers for nucleic acid extraction and cDNA synthesis. Southern et al. teach lysis of cells in situ by delivering lysis buffer through channels to a site where cells are trapped (e.g. para 0054-0055,pg. 4).
Furthermore, Southern et al. teach immobilized binding reagents are arranged in discrete patches on one wall of a channel having a rectangular cross section (e.g. para 0080-0081,pg. 6).

Furthermore, Southern et al. teach delivery of reverse transcription reagents, including reverse transcriptase, to immobilized mRNA that are captured on immobilized poly-T sequences arranged in discrete patches, wherein the poly-T sequence  are also used as primers in the reverse transcription reaction(e.g. para 0088, pg. 7;para 0105,pg. 8;para 0184, pg. 14). 
 Southern teaches active cDNA synthesis within the areas of captured mRNA, wherein the process yields RNA/DNA hybrid comprising nascent cDNA. They also teach that the mRNA may be removed using RNAse H  and second strand cDNA synthesis may occur or the mRNA may be subjected to repeated rounds of cDNA synthesis(e.g. para 0184-0187, pg. 14-15; para 0189-0193, pg. 15; para 0197-0198,pg. 15).
 Therefore, Southern et al. render obvious an apparatus comprising a nucleic acid extraction reagent; a nucleic acid probe, a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand and a cDNA library.

 Therefore, as both Okano et al. and Southern et al. teach mRNA analysis within devices comprising channels, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify an apparatus comprising channels for adding reagents to facilitate mRNA analysis of isolated cells as taught by Okano et al. to include delivery of nucleic acid extraction reagent for lysis of cells in situ as taught by Southern et al. as a skilled artisan that substituting one technique of in situ cell lysis, i.e. by pulse laser, with another, by delivery of nucleic acid extraction reagent would yield the predictable outcome of a device comprising cells that are lysed to release mRNA for further analysis.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify an apparatus comprising channels for adding reagents to facilitate mRNA analysis of isolated cells as taught by Okano et al. to include delivery of reverse transcription reagents for in situ reverse transcription to yield captured mRNA/nascent cDNA hybrids and a cDNA library  as taught by Southern et al. as a skilled artisan that substituting one technique of analysis of captured mRNA, i.e. using labelled probes, with another, by delivery of reverse transcription reagents for in situ reverse transcription of 
Furthermore, as claims 1-15 of U.S. Patent No. 10,646,869 and Okano teach devices comprising nucleic acid probes that capture nucleic acid contents from lysed cells, it would have been obvious to one skilled in the art to modify the device as taught by claims 1-15 of U.S. Patent No. 10,646,869 to include a test nucleic acid and a nucleic acid extraction reagent; a support where a test nucleic acid-capturing part has been two-dimensionally distributed; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand; a cell; and a cDNA library, wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand as taught by Okano et al. and Southern et al. as a person of ordinary skill in the art would recognize that merits of attaining positional information of captured nucleic acid for more comprehensive analysis of cellular nucleic acid.  

Copending Application 14/418,135
	Claims 29-34, 36-40, and 42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11-16 of copending Application No. 14/418,135 in view of Okano et al. (WO2008108004 published September 12, 2008; translation in US20100105104) and Southern et al.(US20090098541).
 	It is noted that copending Application No. 14/418,135 is in allowed status.
In the instant case, claims 8 and 11-16 of copending Application No. 14/418,135 recite an apparatus comprising a support comprising a porous sheet and a nucleic acid probe; wherein 
 The individual pores of the porous sheet are interpreted to be perpendicular to the plane that captures a test cell in order to allow immobilized nucleic acid probes within the pores to capture released cellular nucleic acid content. 
Claims 8 and 11-16 of copending Application No. 14/418,135 do not expressly teach a test nucleic acid and a nucleic acid extraction reagent; a support where a test nucleic acid-capturing part has been two-dimensionally distributed; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand; a cell; and a cDNA library, wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand.
However, these features are known in the art. 
For example, Okano teaches an apparatus comprising multiple sections between two surfaces. The bottom surface comprising poly d(T) probes(e.g. para 0134-0135,pg. 5; para 0155,pg. 6; Fig. 3). Okano also teaches the embodiment wherein a cell is on the surface of the substrate(e.g. Since COS cells 7 will implant where there is no agarose gel film 4, (C) is a cross section showing COS cell 7 in section 5 on substrate 1 as in para 0170, pg. 8; cell implanted on substrate 1… Cell 22' is trapped in the space divided by substrates 1 and 1' and agarose gel film walls 4-1 and 4-2. Since the cell is implanted at the base of the section, the cell will not enter the adjacent section as in para 0176, pg. 9, Fig. 1 (c) and Fig. 3). 

Okano teaches channels which associated with the sections that contain target cells (e.g. Sections 5 are divided by agarose structure 4, but are joined by channel 6 when necessary. Cell 22 is inserted into sections 5 when buffer and culture solution are added therein as in para 0176, pg. 9).
Furthermore, they teach an imaging device such as an electron scanning microscope, or atomic force microscope provided with a CCD camera, a component for detecting fluorescence  and  a computer for analysis of obtained data (e.g. para 0100, pg. 4; para 0187-0191, pg. 10-11; analysis of captured cell as in para 0193,pg. 11; Fig. 4, claim 30).
 Okano et al. teach two-dimensional projection of cellular content facilitates obtaining positional information of mRNA by capturing cellular mRNA with probes which have different identifiers  and are placed in different sections of the two dimensional projection(e.g. para 0161-0164, pg. 7; para 0184, pg. 10).
Therefore, Okano et al. teach the requirements of a test nucleic acid (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);  a support where a test nucleic acid-capturing part has been two-dimensionally distributed (e.g. para 0134-0135,pg. 5; para 0155,pg. 6; para 0170, pg. 8;para 0176,pg. 9; Fig. 1 (c) and 3) ; a nucleic acid probe of the test nucleic acid-capturing part (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);a channel(para 0176,pg. 9);an optical system for conducting an analysis of the test nucleic acid(e.g. para 0100, pg. 4; para 0187-0191, 
However, Okano et al. do not expressly teach a device comprising a nucleic acid extraction reagent; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand and a cDNA library.
At the time the invention was made, Southern et al. teach devices comprising channels and chambers for nucleic acid extraction and cDNA synthesis. Southern et al. teach lysis of cells in situ by delivering lysis buffer through channels to a site where cells are trapped (e.g. para 0054-0055,pg. 4).
Furthermore, Southern et al. teach immobilized binding reagents are arranged in discrete patches on one wall of a channel having a rectangular cross section (e.g. para 0080-0081,pg. 6).
 For mRNA capture, the immobilized reagents are poly T probes which are used as primers in reverse transcription reaction to synthesize cDNA at each patch, wherein reverse transcription reagents are delivered to the captured mRNA (e.g. reverse transcriptase has to be present within the channel, and this can be introduced into the channel together with dNTPs and other reagents after mRNA has been immobilized as in para 0088, pg. 7;alternative is to hybridise the mRNA to the oligonucleotide probes and to synthesise cDNA in situ using the immobilised probe as a primer as in  para 0105,pg. 8;preferred procedure for analyzing a cell's contents involves capture of mRNA within a channel by hybridisation to an immobilised capture DNA, followed by in situ reverse transcription of the mRNA to give a labelled cDNA, using the immobilised hybridised DNA as a primer as in  para 0184,pg. 14). 

 Southern teaches active cDNA synthesis within the areas of captured mRNA, wherein the process yields RNA/DNA hybrid comprising nascent cDNA. They also teach that the mRNA may be removed using RNAse H  and second strand cDNA synthesis may occur or the mRNA may be subjected to repeated rounds of cDNA synthesis(e.g. para 0184-0187, pg. 14-15; para 0189-0193, pg. 15; para 0197-0198,pg. 15).
 Therefore, Southern et al. render obvious an apparatus comprising a nucleic acid extraction reagent; a nucleic acid probe, a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand and a cDNA library.
 Furthermore, as Southern et al. teach in situ reverse transcription wherein mRNA is immobilized to a solid surface to generate complementary cDNA, forming a cDNA library (e.g. para 0088, pg. 7; para 0105, pg. 8; para 0184, pg. 14), Southern et al. make obvious the requirement wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand.
 Therefore, as both Okano et al. and Southern et al. teach mRNA analysis within devices comprising channels, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify an apparatus comprising channels for adding reagents to facilitate mRNA analysis of isolated cells as taught by Okano et al. to include 
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify an apparatus comprising channels for adding reagents to facilitate mRNA analysis of isolated cells as taught by Okano et al. to include delivery of reverse transcription reagents for in situ reverse transcription to yield captured mRNA/nascent cDNA hybrids and a cDNA library  as taught by Southern et al. as a skilled artisan that substituting one technique of analysis of captured mRNA, i.e. using labelled probes, with another, by delivery of reverse transcription reagents for in situ reverse transcription of captured mRNA, would yield the predictable outcome of a device comprising captured mRNA that is subjected to analysis. 
Furthermore, as claims 8 and 11-16 of copending Application No. 14/418,135 and Okano teach devices comprising nucleic acid probes that capture nucleic acid contents from lysed cells, it would have been obvious to one skilled in the art to modify the device as taught by claims 8 and 11-16 of copending Application No. 14/418,135  to include a test nucleic acid and a nucleic acid extraction reagent; a support where a test nucleic acid-capturing part has been two-dimensionally distributed; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand; a cell; and a cDNA library, wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand as taught .  
This is a provisional nonstatutory double patenting rejection.

Copending Application 15/107,184
	Claims 29-34, 36-40, and 42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-13 of copending Application No. 15/107,184 in view of Okano et al. (WO2008108004 published September 12, 2008; translation in US20100105104) and Southern et al.(US20090098541).
 	In the instant case, claims 1 and 5-13 of copending Application No. 15/107,184 recite an apparatus comprising a support comprising a porous membrane and molecular probes; wherein molecule probes for selectively capturing the biomolecule in the at least one cell is immobilized on at least one of the surface and in the inside of the array device; wherein the biomolecule in the cell is mRNA, and the one or more molecule probes is one or more DNA probes; and an optical system. 
 The individual pores of the porous membrane are interpreted to be perpendicular to the plane that captures a test cell in order to allow immobilized nucleic acid probes within the pores to capture released cellular nucleic acid content. 
Claims 1 and 5-13 of copending Application No. 15/107,184 do not expressly teach a test nucleic acid and a nucleic acid extraction reagent; a support where a test nucleic acid-capturing part has been two-dimensionally distributed; a captured test nucleic acid having a  wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand.
However, these features are known in the art. 
For example, Okano teaches an apparatus comprising multiple sections between two surfaces. The bottom surface comprising poly d(T) probes(e.g. para 0134-0135,pg. 5; para 0155,pg. 6; Fig. 3). Okano also teaches the embodiment wherein a cell is on the surface of the substrate(e.g. Since COS cells 7 will implant where there is no agarose gel film 4, (C) is a cross section showing COS cell 7 in section 5 on substrate 1 as in para 0170, pg. 8; cell implanted on substrate 1… Cell 22' is trapped in the space divided by substrates 1 and 1' and agarose gel film walls 4-1 and 4-2. Since the cell is implanted at the base of the section, the cell will not enter the adjacent section as in para 0176, pg. 9, Fig. 1 (c) and Fig. 3). 
 Cells are lysed with a pulse laser and nucleic acid released from lysed cells are captured by poly d(T) probes (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3). 
Okano teaches channels which associated with the sections that contain target cells (e.g. Sections 5 are divided by agarose structure 4, but are joined by channel 6 when necessary. Cell 22 is inserted into sections 5 when buffer and culture solution are added therein as in para 0176, pg. 9).
Furthermore, they teach an imaging device such as an electron scanning microscope, or atomic force microscope provided with a CCD camera, a component for detecting fluorescence  
 Okano et al. teach two-dimensional projection of cellular content facilitates obtaining positional information of mRNA by capturing cellular mRNA with probes which have different identifiers  and are placed in different sections of the two dimensional projection(e.g. para 0161-0164, pg. 7; para 0184, pg. 10).
Therefore, Okano et al. teach the requirements of a test nucleic acid (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);  a support where a test nucleic acid-capturing part has been two-dimensionally distributed (e.g. para 0134-0135,pg. 5; para 0155,pg. 6; para 0170, pg. 8;para 0176,pg. 9; Fig. 1 (c) and 3) ; a nucleic acid probe of the test nucleic acid-capturing part (e.g. para 0143, pg. 5; para 0150-0156, pg. 6-7; para 0168, pg. 8; para 0173-0179, pg. 8-10;  Fig. 2 and 3);a channel(para 0176,pg. 9);an optical system for conducting an analysis of the test nucleic acid(e.g. para 0100, pg. 4; para 0187-0191, pg. 10-11; analysis of captured cell as in para 0193,pg. 11; Fig. 4, claim 30); and a cell on the support(e.g. para 0170, pg. 8; para 0176, pg. 9, Fig. 1 (c) and Fig. 3).
However, Okano et al. do not expressly teach a device comprising a nucleic acid extraction reagent; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand and a cDNA library.
At the time the invention was made, Southern et al. teach devices comprising channels and chambers for nucleic acid extraction and cDNA synthesis. Southern et al. teach lysis of cells in situ by delivering lysis buffer through channels to a site where cells are trapped (e.g. para 0054-0055,pg. 4).

 For mRNA capture, the immobilized reagents are poly T probes which are used as primers in reverse transcription reaction to synthesize cDNA at each patch, wherein reverse transcription reagents are delivered to the captured mRNA (e.g. reverse transcriptase has to be present within the channel, and this can be introduced into the channel together with dNTPs and other reagents after mRNA has been immobilized as in para 0088, pg. 7;alternative is to hybridise the mRNA to the oligonucleotide probes and to synthesise cDNA in situ using the immobilised probe as a primer as in  para 0105,pg. 8;preferred procedure for analyzing a cell's contents involves capture of mRNA within a channel by hybridisation to an immobilised capture DNA, followed by in situ reverse transcription of the mRNA to give a labelled cDNA, using the immobilised hybridised DNA as a primer as in  para 0184,pg. 14). 
Furthermore, Southern et al. teach delivery of reverse transcription reagents, including reverse transcriptase, to immobilized mRNA that are captured on immobilized poly-T sequences arranged in discrete patches, wherein the poly-T sequence  are also used as primers in the reverse transcription reaction(e.g. para 0088, pg. 7;para 0105,pg. 8;para 0184, pg. 14). 
 Southern teaches active cDNA synthesis within the areas of captured mRNA, wherein the process yields RNA/DNA hybrid comprising nascent cDNA. They also teach that the mRNA may be removed using RNAse H  and second strand cDNA synthesis may occur or the mRNA may be subjected to repeated rounds of cDNA synthesis(e.g. para 0184-0187, pg. 14-15; para 0189-0193, pg. 15; para 0197-0198,pg. 15).
 a nucleic acid probe, a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand and a cDNA library.
 Furthermore, as Southern et al. teach in situ reverse transcription wherein mRNA is immobilized to a solid surface to generate complementary cDNA, forming a cDNA library (e.g. para 0088, pg. 7; para 0105, pg. 8; para 0184, pg. 14), Southern et al. make obvious the requirement wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand.
 Therefore, as both Okano et al. and Southern et al. teach mRNA analysis within devices comprising channels, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify an apparatus comprising channels for adding reagents to facilitate mRNA analysis of isolated cells as taught by Okano et al. to include delivery of nucleic acid extraction reagent for lysis of cells in situ as taught by Southern et al. as a skilled artisan that substituting one technique of in situ cell lysis, i.e. by pulse laser, with another, by delivery of nucleic acid extraction reagent would yield the predictable outcome of a device comprising cells that are lysed to release mRNA for further analysis.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify an apparatus comprising channels for adding reagents to facilitate mRNA analysis of isolated cells as taught by Okano et al. to include delivery of reverse transcription reagents for in situ reverse transcription to yield captured mRNA/nascent cDNA hybrids and a cDNA library  as taught by Southern et al. as a skilled artisan 
Furthermore, as claims 1 and 5-13 of copending Application No. 15/107,184 and Okano teach devices comprising nucleic acid probes that capture nucleic acid contents from lysed cells, it would have been obvious to one skilled in the art to modify the device as taught by claims 1 and 5-13 of copending Application No. 15/107,184 to include a test nucleic acid and a nucleic acid extraction reagent; a support where a test nucleic acid-capturing part has been two-dimensionally distributed; a captured test nucleic acid having a complementary strand; an enzyme for synthesizing the complementary strand; a cell; and a cDNA library, wherein the cDNA library on the support is a product of synthesis of the complementary strand of the captured test nucleic acid by the enzyme for synthesizing the complementary strand as taught by Okano et al. and Southern et al. as a person of ordinary skill in the art would recognize that merits of attaining positional information of captured nucleic acid for more comprehensive analysis of cellular nucleic acid.  
This is a provisional nonstatutory double patenting rejection.





Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
As noted above, the instant claims are free of the prior art. However, claims 29-34, 36-40, and 42-45 are rejected on the ground of nonstatutory double patenting as noted in the rejections above.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639